
	

113 HR 1623 IH: VA Claims Efficiency Through Information Act of 2013
U.S. House of Representatives
2013-04-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 1623
		IN THE HOUSE OF REPRESENTATIVES
		
			April 18, 2013
			Mrs. Negrete McLeod
			 (for herself, Mr. Cook,
			 Mr. Ruiz, and
			 Ms. Kuster) introduced the following
			 bill; which was referred to the Committee
			 on Veterans’ Affairs
		
		A BILL
		To amend title 38, United States Code, to direct the
		  Secretary of Veterans Affairs to make publicly available certain information
		  about pending and completed claims for compensation under the laws administered
		  by the Secretary, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 VA Claims Efficiency Through
			 Information Act of 2013.
		2.Public
			 availability of certain information about pending and completed claims for
			 compensation under the laws administered by the Secretary of Veterans
			 Affairs
			(a)In
			 generalSubchapter I of
			 chapter 51 of title 38, United States Code, is amended by adding at the end the
			 following new section:
				
					5109C.Information
				about pending and completed claims
						(a)Availability of
				informationThe Secretary
				shall maintain on the Internet website of the Department publicly accessible
				information about pending and completed claims for compensation under chapter
				11 of this title. Such information shall include each of the following:
							(1)For each regional
				office—
								(A)the average number
				of days between the date of the submittal of a claim and the date of the
				decision with respect to the claim for each of the preceding 3-month and
				one-year period;
								(B)the average number of days such a claim is
				pending during the preceding 3-month and one-year periods;
								(C)the quality and accuracy rating of the
				claims adjudication process during the preceding 3-month and one-year
				periods;
								(D)the number of
				claims pending;
								(E)the number of
				pending claims that have been pending for more than 125 days; and
								(F)the number of
				claims completed during—
									(i)the current month,
				to date;
									(ii)the month
				preceding current month;
									(iii)the current
				calendar year, to date; and
									(iv)the calendar year
				preceding the current calendar year; and
									(2)For each medical
				condition for which a claim for compensation is submitted—
								(A)the average number
				of days between the date of the submittal of a claim relating to such medical
				condition and the date of the decision with respect to the claim for each of
				the preceding 3-month and one-year period;
								(B)the average number of days such a claim is
				pending during the preceding 3-month and one-year periods;
								(C)the quality and accuracy rating of the
				claims adjudication process as applied to claims relating to such medical
				condition during the preceding 3-month and one-year periods;
								(D)the number of
				pending claims relating to such condition;
								(E)the number of such
				pending claims that have been pending for more than 125 days; and
								(F)the number of
				claims relating to such medical condition completed during—
									(i)the current month,
				to date;
									(ii)the month
				preceding current month;
									(iii)the current
				calendar year, to date; and
									(iv)the calendar year
				preceding the current calendar year.
									(b)UpdatesThe
				Secretary shall update the information on the website under subsection (a) not
				less frequently than once every seven
				days.
						.
			(b)Clerical
			 amendmentThe table of sections at the beginning of such chapter
			 is amended by adding at the end of the items relating to such subchapter the
			 following new item:
				
					
						5109C. Information about pending and
				completed
				claims.
					
					.
			
